In a matrimonial action in which the parties were divorced by judgment entered October 26,1987, the defendant appeals from an order of the Supreme Court, Queens County (Lebowitz, J.), dated February 4, 2005, which, inter alia, granted that branch of the plaintiffs motion which was to hold him in contempt for failure to pay child support arrears in the sum of $13,846.82 and directed his incarceration for a period of 90 days in the event he failed to pay the sum of $5,000 to purge himself of his contempt.
Ordered that the order is affirmed, with costs.
The determination of the Supreme Court that the appellant was concealing income, that his failure to pay child support was willful, and that means of enforcement other than contempt would be ineffective is supported by credible evidence in the record (see Domestic Relations Law § 245; Higbee v Higbee, 260 AD2d 603 [1999]).
The appellant’s remaining contentions are not properly before this Court.
The circumstances of this case do not warrant the imposition of sanctions upon the appellant for prosecuting this appeal (see Capuano v Platzner Intl. Group, 5 AD3d 620 [2004]). Ritter, J.P., Goldstein, Rivera and Spolzino, JJ., concur.